DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered. 

Status of Rejections 

Claims 1-3, 8, 9, 12, 15-18, and 20-27 are pending. Amendments to claims 1, 3, 12, and 25 and new claims 26 and 27 filed on 05/12/2021 are acknowledged. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 8, 9, 12, 15-18, and 20-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the step (b) "passing the first CO2-treated gas stream to a CO2 concentration module to produce a first CO2-concentrated gas stream and a first CO2-lean stream comprising CO and/or H2,” there does not appear to be any antecedent basis for CO2-comprising gaseous substrate and/or the first CO2-treated gas stream comprising CO and/or H2. Therefore, it is unclear how the first CO2-lean stream comprises CO and/or H2.

Further, with respect to the step (h) " passing at least a portion of the tail gas stream to the first or a second removal module for removal of at least one constituent selected from H2S, acetone and mixtures thereof, from the tail gas to produce a treated tail gas stream,” there does not appear to be any antecedent basis for the treated tail gas stream comprising H2S, acetone. Therefore, it is unclear how the treated tail gas stream comprises H2S and/or acetone.

Regarding claims 26 and 27, while there is antecedent basis for an O2-lean stream and a second O2-lean stream, there does not appear to be any antecedent basis for a first O2-lean stream.

Claims 2, 3, 8, 9, 12, 15-18, and 20-27 are rejected, because they also depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 12, 15, 16, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0218404 (hereinafter called Conrado), in view of international patent application publication no. WO 2011/087036 (hereinafter called Yukitaka - for Yukitaka citations, please refer to the English machine translation), US pre-grant patent publication no. 2017/0130347 (hereinafter called Rosenthal), international patent application publication no. WO 2016/178590 (hereinafter called Maria), US pre-grant patent publication no. 2015/0362188 (hereinafter called Wojak), and, US patent no. 5,425,929 (hereinafter called Jansen).

Regarding claim 1, Conrado discloses a process for improving carbon conversion efficiency comprising:
a. passing a CO2-comprising gaseous substrate from a cement production process 322 to a first removal module 328 via a conduit 326 for removal of at least one contaminant (reads on constituent) from the CO2-comprising gaseous substrate to produce a first CO2-treated gas stream in a conduit 330 (see Fig. 3 and paragraph 0055); 
c. passing the first CO2-treated gas stream in the conduit 330 to a CO2 electrolysis module 310 for conversion of at least a portion of the first CO2-treated gas stream to produce a first CO- enriched stream in conduit 338 and a first O2-enriched stream in conduit 318 (see Fig. 3 and paragraph 0055); 
e. passing at least a portion of the first CO-enriched stream in conduit 338 to a bioreactor 332 comprising a culture of at least one C1-fixing microorganism (see Fig. 3 and paragraph 0055); 
g. fermenting the culture in the bioreactor 332 to produce one or more fermentation products in conduit 336 and a tail gas stream  comprising CO2 in conduit 340 (see Fig. 3 and paragraph 0055); 
i. passing at least a portion of the tail gas stream in conduit 340 to the carbon dioxide electrolysis module 310 for conversion of at least a portion of the carbon dioxide to produce a second CO-enriched stream in conduit 338 and a third O2 enriched stream in conduit 318 (see Fig. 3 and paragraph 0055); and 
j. passing at least a portion of the second CO-enriched stream in conduit 338 to the bioreactor 332 (see Fig. 3 and paragraph 0055).  

2 concentration module to produce a first C02-concentrated gas stream and a first C02-lean stream comprising CO and/or Hydrogen. 

Yukitaka is directed to a process of reducing iron oxide with carbon monoxide in a shaft type iron reduction furnace, wherein iron oxides react with carbon monoxide to form iron and carbon dioxide. Yukitaka further teaches that the exhaust gas from the shaft furnace is a mixed gas of carbon monoxide and carbon dioxide (similar to the tail gas exiting the bioreactor of Conrado), the mixed gas is separated into a CO-enriched stream and a CO2-enriched stream using a CO2-CO separator (reads on a removal module) for removal of CO (reads on at least one constituent) from the tail gas to produce a CO2-enriched stream tail gas stream; and the CO2-enriched stream is electrolytically reduced to a CO-enriched stream (see Fig. 2 and page 7, 1st and 2nd paragraphs).

Rosenthal is directed to a process for the electrochemical conversion of carbon dioxide to carbon monoxide (see paragraph 0003). Rosenthal teaches that limited current densities associated with CO electrolytic reduction of carbon dioxide or carbon monoxide production are a direct consequence of the low solubility of dissolved CO2 in the electrolyte solution (see paragraph 0007). Rosenthal further teaches that one of the strategies employed to combat the low concentration of CO2 is elevation of partial CO2 pressure in the electrolysis cell (see paragraph 0007). One of ordinary skill in the art would have recognized that for the same total pressure, the partial CO2 pressure in the recycled stream exiting from the CO consuming process and fed to the electrolytic cell can be increased by removal of carbon monoxide from the recycled stream comprising CO2 and CO (see paragraph 0007).

2 concentration module) to produce a first CO2-concentrated gas stream and a first CO2-lean stream comprising CO and/or Hydrogen as taught by Yukitaka. The person with ordinary skill in the art would have been motivated to make this modification, because Rosenthal teaches that limited current densities associated with the electrolytic reduction of carbon dioxide are a direct consequence of the low solubility of dissolved CO2 in the electrolyte solution which can be overcome by removal of carbon monoxide from the recycled stream comprising CO2 and CO thus elevating the partial CO2 pressure in the electrolysis cell (see paragraph 0007). 

Conrado in view of Yukitaka and Rosenthal does not explicitly teach passing at least a portion of the first O2-enriched stream to an O2 separation module to produce a second O2-enriched stream and an O2-lean stream comprising CO2.

Maria is directed to producing different chemical products by electrochemical reduction of carbon dioxide (see Abstract). Maria teaches that when oxygen is obtained at the anode as a mixture with CO2, the oxygen may he purified to the desired degree of purity, through an additional purification step in an O2 separation module to produce a second O2-enriched stream and an O2-lean stream comprising CO2 (see page16 , lines 536-541).

Wojak is directed to capturing carbon dioxide from large point sources, such as cement factories (see paragraph 0002). Wojak teaches that using oxy-fuel combustion in which fuel is burned 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught Conrado in view of Yukitaka and Rosenthal by passing at least a portion of the first O2-enriched stream to an O2 separation module to produce a second O2-enriched stream and an O2-lean stream comprising CO2 as taught by Maria. The person with ordinary skill in the art would have been motivated to make this modification, because Wojak teaches that using oxy-fuel combustion in which fuel is burned with oxygen instead of air produces a flue gas stream with a high concentration of CO2, and therefore facilitates capture of carbon dioxide (see paragraph 0011).

Conrado in view of Yukitaka, Rosenthal, Maria, and Wojak does not explicitly teach passing at least a portion of the tail gas stream to the first or a second removal module for removal of at least one constituent selected from H2S, acetone and mixtures thereof, from the tail gas to produce a treated tail gas stream.

Jansen teaches a method of recovering substantially pure CO2 from a fermentation gas polluted with organic compounds and with sulphur compounds such as H2S (see Abstract and column 1, lines 56-59). Jansen further teaches that it is necessary to purify the fermentation gas containing CO2 before it is used, because the presence of H2S in the gas gives an unpleasant smell (see column 1, lines 17-27).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Conrado in view of Yukitaka, Rosenthal, Maria, and Wojak by passing the tail gas stream to a removal module for removal of 

It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by feeding various streams to a process step which is most suitable according to the composition of each stream, for example, by passing at least a portion of the second CO-enriched stream to the bioreactor and passing at least a portion of the third O2-enriched stream to the O2 separation module to produce a fourth O2-enriched stream and a second O2-lean stream comprising CO2. 

Regarding claim 3, Conrado further discloses passing at least a portion of the first O2-enriched stream produced by an electrolyzer 310 directly to a cement production unit 322 via a conduit 318, to displace the air requirement of the cement production process (reads on an industrial process).  

Regarding claim 9, Conrado further discloses passing water to an H2 electrolysis module to produce an H2-enriched stream and passing at least a portion of the H2-enriched stream to the bioreactor (see paragraph 0013).

Regarding claim 15, Conrado further discloses that the CO2-comprising gaseous substrate from the industrial process further comprises one or more of CO, H2, and CH4 (see paragraph 0059).



Regarding claims 20 and 25, Conrado discloses that the fermentation process produces ethanol (see Table 1 below paragraph 0067; and paragraph 0071). Ethanol is known to be used as a component of gasoline.

Regarding claims 22-24, the term “carboxydotrophic bacterium” is interpreted to include carbon monoxide-oxidizing bacterium, carboxydobacterium, and carboxydotrophs. Conrado discloses that the C1-fixing microorganism is a carboxydotrophic bacterium, wherein the carboxydotrophic bacterium is Clostridium autoethanogenum (see Table 1 below paragraph 0067).

Regarding claim 26, since the both the O2-lean streams are rich in CO and Conrado teaches passing the first CO-enriched stream in conduit 338 to the bioreactor 332, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by passing the first and/or the second O2-lean stream to the bioreactor.

Regarding claim 27, since the both the O2-lean streams are rich in CO2, and Conrado teaches passing the first CO2-treated gas stream in the conduit 330 to a CO2 electrolysis module 310 (see Fig. 3 and paragraph 0055), it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by passing the first and/or the second O2-lean stream to the electrolysis module.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0218404 (hereinafter called Conrado), in view of international patent application publication no. WO 2011/087036 (hereinafter called Yukitaka), US pre-grant patent publication no. 2017/0130347 (hereinafter called Rosenthal), international patent application publication no. WO 2016/178590 (hereinafter called Maria), US pre-grant patent publication no. 2015/0362188 (hereinafter called Wojak), and, US patent no. 5,425,929 (hereinafter called Jansen), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2017/0321232 (hereinafter called Simpson),  and US pre-grant patent publication no. 2017/0175277 (hereinafter called Olshausen).

Conrado further discloses that operating a bioreactor at elevated pressures allows for an increased rate of gas mass transfer from the gas phase to the liquid phase. Accordingly, it is generally preferable to perform the culture/fermentation at pressures higher than atmospheric pressure. Also, since a given gas conversion rate is, in part, a function of the substrate retention time and retention time dictates the required volume of a bioreactor, the use of pressurized systems can greatly reduce the volume of the bioreactor required and, consequently, the capital cost of the culture/fermentation equipment (see paragraph 0106).

Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen does not explicitly teach passing the CO2-comprising gaseous substrate from the industrial process to a pressure module to produce a pressurized CO2-comprising gas stream, and then passing the pressurized CO2-comprising gas stream to the first removal module.  

Simpson teaches that a compressor (reads on pressure module) can be used to increase the pressure of gas provided to one or more stages, for example the bioreactor (see paragraph 0203).

Olshausen teaches that it is advantageous to compress carbon dioxide fed to the electrolysis cell, because this is much more energetically favorable than a compression of hydrogen or carbon monoxide after the electrolysis stage (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method taught by Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen by first passing the CO2-comprising gaseous substrate from the industrial process to a compressor (reads on the pressure module) as taught by Simpson to produce a pressurized CO2-comprising gas stream, and then passing the pressurized CO2-comprising gas stream to the electrolysis module via the first removal module. The person with ordinary skill in the art would have been motivated to make this modification, because Conrado discloses that operating a bioreactor at elevated pressures allows for an increased rate of gas mass transfer from the gas phase to the liquid phase and that the use of pressurized systems can greatly reduce the volume of the bioreactor required (see paragraph 0106), and Olshausen teaches that compressing carbon dioxide fed to the electrolysis cell is much more energetically favorable than a compression of hydrogen or carbon monoxide after the electrolysis stage (see paragraph 0007).

Claims 8, 12, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0218404 (hereinafter called Conrado), in view of international patent application publication no. WO 2011/087036 (hereinafter called Yukitaka), US pre-grant patent publication no. 2017/0130347 (hereinafter called Rosenthal), international patent application publication no. WO 2016/178590 (hereinafter called Maria), US pre-grant patent publication no. 2015/0362188 (hereinafter called Wojak), and, US patent no. 5,425,929 (hereinafter called Jansen), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2017/0321232 (hereinafter called Simpson).

Regarding claim 8, Conrado further discloses that operating a bioreactor at elevated pressures allows for an increased rate of gas mass transfer from the gas phase to the liquid phase. Accordingly, it is generally preferable to perform the culture/fermentation at pressures higher than atmospheric pressure. Also, since a given gas conversion rate is, in part, a function of the substrate retention time and retention time dictates the required volume of a bioreactor, the use of pressurized systems can greatly reduce the volume of the bioreactor required and, consequently, the capital cost of the culture/fermentation equipment (see paragraph 0106).

However, Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen does not explicitly teach passing at least a portion of the CO-enriched stream to a pressure module to produce a pressurized CO- stream and passing at least a portion of the pressurized CO-stream to the bioreactor.

Simpson teaches that a compressor (reads on pressure module) can be used to increase the pressure of gas provided to one or more stages, for example the bioreactor (see paragraph 0203).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen by passing at least a portion of the CO-enriched stream to a compressor (reads on a pressure module) as taught by Simpson to produce a pressurized CO- stream and passing at least a portion of the pressurized CO-stream to the bioreactor. The person with ordinary skill in the art would have been motivated to make this modification, 

Regarding claim 12, as shown above in rejection of claim 1, Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen teaches passing a portion of the tail gas comprising CO2 to the first removal module. Conrado further discloses that operating a bioreactor at elevated pressures allows for an increased rate of gas mass transfer from the gas phase to the liquid phase. Accordingly, it is generally preferable to perform the culture/fermentation at pressures higher than atmospheric pressure. Also, since a given gas conversion rate is, in part, a function of the substrate retention time and retention time dictates the required volume of a bioreactor, the use of pressurized systems can greatly reduce the volume of the bioreactor required and, consequently, the capital cost of the culture/fermentation equipment (see paragraph 0106).

However, Conrado in view of Yukitaka, Rosenthal, Maria, Wojak, and Jansen does not explicitly teach that at least a portion of the tail gas comprising CO2 is passed to a pressure module to produce a pressurized tail gas stream, and the pressurized tail gas stream is passed to the first removal module.  

Simpson teaches that the gas comprising CO2 is (similar to the recycled tail gas comprising CO2) is passed to gas compressor 22 (reads on a pressure module) to produce a pressurized gas stream, and the pressurized gas stream is passed to a removal module 4c before feeding the gas stream to the bioreactor 5 (see Fig. 12 and paragraphs 0242-0244). 

2 which is to be recycled to the electrolysis module to a pressure module to produce a pressurized tail gas stream, and passing the pressurized tail gas stream to a removal module. The person with ordinary skill in the art would have been motivated to make this modification, because Conrado discloses that operating a bioreactor at elevated pressures allows for an increased rate of gas mass transfer from the gas phase to the liquid phase and that the use of pressurized systems can greatly reduce the volume of the bioreactor required (see paragraph 0106).

Regarding claim 17, Simpson further teaches that the first removal module is a particulate removal module (see paragraph 0111).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the first removal module be a particulate removal module as taught by Simpson (see paragraph 0111). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 18 Simpson further teaches that the at least one constituent removed from the CO2-comprising gas substrate is particulate matter or solids (see paragraph 0111).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the at least one constituent removed from the CO2-comprising gas substrate be particulate matter or solids 

Regarding claim 21, Simpson further teaches that a CO enriched stream 14 comprises at least a portion of oxygen, and at least a portion of the CO enriched stream is passed to an oxygen removal stage 29 (reads on an deoxygenation module) for removing at least a portion of oxygen from the carbon monoxide enriched stream (see Fig. 12 and paragraph 0244). Simpson further teaches that oxygen content should be within limits for effective fermentation (see paragraph 0244).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by removing at least a portion of oxygen from the carbon monoxide enriched stream as taught by Simpson. The person with ordinary skill in the art would have been motivated to make this modification, because Simpson teaches that oxygen content should be within limits for effective fermentation (see paragraph 0244).

Response to Arguments

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795